FILED
                                                  United States Court of Appeals
                     UNITED STATES COURT OF APPEALS       Tenth Circuit

                           FOR THE TENTH CIRCUIT                       August 14, 2014

                                                                     Elisabeth A. Shumaker
                                                                         Clerk of Court
KAMAL K. PATEL,

             Plaintiff - Appellant,

and                                                       No. 14-3021
                                                 (D.C. No. 2:10-CV-02403-JTM)
K&A MOTEL, INC.,                                            (D. Kan.)

             Plaintiff,

v.

DAVID SNAPP; WAITE, SNAPP &
DOLL LAW FIRM,

             Defendants - Appellees.


                            ORDER AND JUDGMENT*


Before KELLY, PORFILIO, and MATHESON, Circuit Judges.


      Kamal K. Patel appeals from the district court’s order granting summary

judgment in favor of David Snapp and his law firm (“Snapp firm”) and terminating


      *
        After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist the determination of this
appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument. This order and judgment is not binding
precedent, except under the doctrines of law of the case, res judicata, and collateral
estoppel. It may be cited, however, for its persuasive value consistent with
Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
Mr. Patel’s legal malpractice contract claim with prejudice. Mr. Patel argues his

claim should have been disposed of without prejudice. Exercising jurisdiction under

28 U.S.C. § 1291, we affirm.

      K & A Motel, Inc. (K & A) hired the Snapp firm to file suit in a business

dispute. K & A claimed Mr. Snapp’s agreement to a settlement in that suit breached

his fiduciary duties. K & A assigned that claim to Mr. Patel. He sued the Snapp firm

for legal malpractice.1

      The Snapp firm moved for partial summary judgment, arguing that Kansas law

prohibits the assignment of claims for legal malpractice. The district court agreed

and granted summary judgment, disposing of the claim with prejudice. In a motion

for reconsideration, Mr. Patel argued the claim should have been terminated without

prejudice because the court’s disposition should be understood as a finding that he

lacked standing. The court disagreed and denied the motion, stating that it “did not

enter an order dismissing the case for lack of standing. Rather, the court granted

summary judgment on the claim to the defendants.” R. Vol. 2 at 596.

      Mr. Patel is generally correct that “where the district court dismisses an action

for lack of jurisdiction . . . the dismissal must be without prejudice.” Brereton v.

Bountiful City Corp., 434 F.3d 1213, 1216 (10th Cir. 2006). Further, because

“standing is a jurisdictional mandate, a dismissal with prejudice for lack of standing


      1
         K & A also sued the Snapp firm. The parties later stipulated to dismissal of
the suit with prejudice.


                                          -2-
is inappropriate, and should be corrected to a dismissal without prejudice.” Id. But

this case was not terminated for lack of jurisdiction.

      The district court did not address Mr. Patel’s standing. It addressed whether

Mr. Patel’s status as assignee of the claim was valid and held it was not under Kansas

law. Because the summary judgment order resolved the claim on the merits, the

district court properly terminated the case with prejudice. See Wheeler v. Hurdman,

825 F.2d 257, 259 n.5 (10th Cir. 1987).

      We affirm the district court’s judgment.

                                                ENTERED FOR THE COURT



                                                Scott M. Matheson, Jr.
                                                Circuit Judge




                                          -3-